DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
The Applicant’s argues on page 15 with respect to Petersen:


    PNG
    media_image1.png
    471
    438
    media_image1.png
    Greyscale

	The Applicant’s argues that none of the magnetic field vectors of Petersen coincide with any other magnetic fields. Contrary to the Applicant’s assertion, Petersen discloses no shielding, and because the magnetic field are not limited to a single plane or direction, the coils of Petersen would generate magnetic field that interact to form the electromagnetic locator field volume. Furthermore, see rejection below. 
	The Applicant further argues on page 23 with respect to Petersen: 

    PNG
    media_image2.png
    230
    596
    media_image2.png
    Greyscale

	The Examiner disagrees, Petersen discloses the probe may comprises three coils. Furthermore, a person of ordinary skill in the art would be able to draw a triangle between three electromagnetic coils to define a plane that is non-parallel to a plane of the ultrasound transducer array.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the plurality of electromagnetic coils are configured to generate the first Z-axis".  It is unclear how a plurality electromagnetic coils generate the first Z-axis when the first Z-axis is defined by the ultrasound field of view volume. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marz (Int J CARS (2014) 9: 759-768, a copy of this reference has been provided with this Office action) in view of Petersen (US 20090289621 A1, 2009).
Regarding claim 1, Marz discloses, An ultrasound probe for use in an ultrasound imaging system, (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.) comprising:
a probe housing; (see Fig. 1)
an ultrasound transducer array mounted to the probe housing (Pg. 766 Col. 1 l.1-3; “constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”; ultrasound probes are known to comprise a transducer array to produce an ultrasound imaging plane, see Fig. 5-ultrasound imaging plane), the ultrasound transducer array configured to generate an ultrasound field-of-view volume; (Page 761 Col. 1, line 1: “… the US image plane in the tracking volume…”; see Fig. 5), the ultrasound field-of-view volume having a first Z-axis defined on a first centroid of the ultrasound transducer array; ([the first Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array in Fig. 1. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face]) and
an electromagnetic locator field generator mounted to the probe housing (field generator (FG) see Fig. 1), the electromagnetic locator field generator configured to generate an electromagnetic locator field volume (Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.” [Marz discloses an electromagnetic coil mounted to the probe housing configured to generate an electromagnetic locator field volume]), 
Marz fails to disclose, wherein the electromagnetic locator field generator has a plurality of electromagnetic coils incorporated into a material that forms the probe housing, a second centroid of the plurality of electromagnetic coils defining a second Z-axis of the electromagnetic locator field volume, 
wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is mounted to the probe housing to configure the first Z-axis and the second Z-axis to coincide during calibration. 
However, Petersen discloses, wherein the electromagnetic locator field generator (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor”) has a plurality of electromagnetic coils (0054; “coils 335a-335d”) incorporated into a material that forms the probe housing (see re-produced Fig. 3b). Petersen further discloses, a centroid of the plurality of electromagnetic coils defining a Z-axis of the electromagnetic locator field volume (see Fig. 3b below, [The arrangement of the coils facing the probe face has centroid which coincides with the probe face centroid. The arrow illustrated in fig. 3b below is defined as the Z-axis of the electromagnetic locator field volume since a magnetic field is an electric current that produces a field in all directions including the direction of the probe face. In addition, Peterson does not disclose any form of shielding that would prevent the magnetic field towards the Z-axis defined below]



    PNG
    media_image3.png
    238
    424
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the probe housing of Marz to include the plurality of electromagnetic coils as taught by Petersen such that the centroids overlap. The motivation for this modification would be to yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, Marz in view of Petersen, discloses a second centroid of the plurality of electromagnetic coils defining a second Z-axis of the electromagnetic locator field volume, wherein collectively each of the ultrasound transducer array and the electromagnetic locator field generator is mounted to the probe housing to configure the first Z-axis and the second Z-axis to coincide during calibration. For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration.

Regarding claim 2, Marz as modified discloses all the elements of claim 1, Marz in view of Petersen discloses, wherein the plurality of electromagnetic coils is three (Petersen discloses in paragraph 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”).

Regarding claim 3, Marz as modified discloses all the elements of claim 1, Marz in view of Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is parallel to a plane of the ultrasound transducer array ([A person of ordinary skill in the art would be able to define a triangle between three electromagnetic coils that defines a plane parallel to the plane of the ultrasound transducer array since any plane passing through any part of the coils could be selected.]).

Regarding claim 4, Marz as modified discloses all the elements of claim 1, further Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer is located in the head portion, but fails to explicitly disclose the electromagnetic locator field generated is located in the head portion. 
The device of Marz in view of Petersen discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 1. It appears that the device of Marz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein each of the ultrasound transducer array and electromagnetic locator field generator is located in the head portion. Further, the applicant has not disclosed that the claim locations solves any stated problem or is for any particular purpose , indicating simply that “In one embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein each of the ultrasound transducer array and the electromagnetic locator field generator is located in the head portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz in view of Petersen to have a ultrasound transducer array and electromagnetic locator field generator located in the head portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 5, Marz as modified discloses all the element above in claim 1, Marz discloses,, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion, but fails to explicitly discloses the electromagnetic locator field volume generator in the handle portion.  
The device of Marz in view of Petersen discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 1. It appears that the device of Marz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion and the electromagnetic field generator is located in the handle portion. Further, the applicant has not disclosed that the claim locations solves any stated problem or is for any particular purpose, indicating simply that “In another embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein the ultrasound transducer array is located in the head portion and the electromagnetic locator field generator is located in the handle portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz in view of Petersen to have a ultrasound transducer array located in the head portion and the electromagnetic field generator is located in the handle portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 6, Marz as modified discloses all the elements of claim 1, further Marz as modified in view of Petersen discloses, wherein a first Z-axis of the electromagnetic locator field volume is axially aligned with a second Z-axis of the ultrasound field-of-view volume (see modification in claim 1). 
				 
Regarding claim 8, Marz teaches an ultrasound probe for use in an ultrasound imaging system (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.), comprising:
a probe housing; (see Fig. 1)
an ultrasound transducer array mounted to the probe housing (Page 766 paragraph 1: n traditional setups, constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”); see description of Fig 1; “large curved array type US probe”), the ultrasound transducer array configured to generate an ultrasound field-of-view volume (Page 761. Paragraph 3 left col; The region covered by the US image does not usually extend more than 19 cm from the probe, a distance which is suitable for the tracking volume [The ultrasound transducer is centrically located on the device. This is seen on Fig 1. The ultrasound field of view volume would extend outwardly from the center of the ultrasound transducers seen as the centroid of the transducer elements]); and
Marz further discloses an electromagnetic locator field generator configured to generate an electromagnetic locator field volume  (field generator (FG); as well as Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.” [Marz discloses an electromagnetic coil mounted to the probe housing configured to generate an electromagnetic locator field volume]), , wherein the ultrasound transducer array is arranged such that an entirety of the ultrasound field-of-view volume is centrally located within the electromagnetic locator field volume during calibration ([refer to Fig. 1; A ultrasound field of view volume can be selectively arranged to be central located within the electromagnetic locator field volume while imaging])
Marz fails to teach the following: a plurality of electromagnetic coils mounted to the probe housing, wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is centrally located within the electromagnetic locator field volume during calibration.
However, Petersen discloses, a plurality of electromagnetic coils (0054; “coils 335a-335d”) mounted to the probe housing (see re-produced Fig. 3b), the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor” [Petersen further discloses in Fig. 3b below a centroid of the electromagnetic locator field generator with a Z-axis of the magnetic field extending outwardly in a direction that aligns with the center of the probe face]), 

    PNG
    media_image3.png
    238
    424
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the probe housing of Marz to include the plurality of electromagnetic coils  as taught by Petersen are arrange such that an entirety of the ultrasound field-of view is centrally located within the electromagnetic field volume. The motivation for this modification would yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, the modified combination discloses, a plurality of electromagnetic coils mounted to the probe, the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume, wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is centrally located within the electromagnetic locator field volume during calibration. For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration. 

Regarding claim 9, Marz as modified discloses all the elements of claim 8, Marz in view of Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is parallel to a plane of the ultrasound transducer array. ([Three coils would form a triangle that defines a plane parallel to the plane of the ultrasound transducer array since any plane passing through any part of the coils could be selected. See re-produced Fig. 3b below, which showing two parallel planes])

Regarding claim 10, Marz as modified discloses all the elements of claim 8, Marz in view of Petersen discloses, wherein a first Z-axis of the electromagnetic locator field volume is axially aligned with a second Z-axis of the ultrasound field-of-view volume. Specifically Marz discloses, a Z-axis of the ultrasound field-of-view volume ([The first Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array in Fig. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face])
	Petersen discloses a Z-axis of the electromagnetic locator field volume (see Fig. 3b below, [The arrangement of the coils facing the probe face has a centroid which coincides with the probe face centroid. The arrow illustrated in fig. 3b below is defined as centroid of the plurality of electromagnetic coils defining a Z-axis of the electromagnetic locator field volume since a magnetic field is an electric current that produces a field in all directions including the direction of the probe face. In addition, Peterson does not disclose any form of shielding that would prevent the magnetic field towards the probe face])

    PNG
    media_image3.png
    238
    424
    media_image3.png
    Greyscale

Furthermore, the plurality of RF coils would be configured positioned within the housing of the probe such that the center of plurality of electromagnet coils would overlap the center of the ultrasound transducer. Therefore in view of the modified combination above in claim 8, Marz in view of Petersen discloses, wherein a first Z-axis of the electromagnetic locator field volume is axially aligned with a second Z-axis of the ultrasound field-of-view volume, since the centroids would overlap. 

Regarding claim 11, Marz as modified discloses all the elements of claim 8, Marz in view of Petersen discloses, wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume and a second three-axis origin is defined in the ultrasound field-of-view volume, wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. ([A person of ordinary skill in the art would be able to selectively define a “three axis origin” at any desired location in the two field of views such that both three-axis origins overlap])

Regarding claim 12, Marz as modified discloses all the element above in claim 8, Marz in view Petersen discloses, wherein the plurality of electromagnetic coils is arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is non-parallel to a plane of the ultrasound transducer array ([A person of ordinary skill in the art would be able to draw a triangle between three electromagnetic coils to define a plane that is non-parallel to a plane of the ultrasound transducer array]). 

Regarding claim 13, Marz as modified discloses all the elements of claim 8, Petersen further discloses, wherein each of the plurality of electromagnetic coils is incorporated into a material that forms the probe housing(See Fig. 3b).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marz (Int J CARS (2014) 9: 759-768, a copy of this reference has been provided with this Office action) in view of Halmann et al (US 2016/0000399 A1, Filed 2014-07-04, hereinafter “Halmann”) in view of Petersen (US 20090289621 A1, 2009).
Regarding claim 14, Marz discloses, An ultrasound imaging system (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.), comprising:
an ultrasound console having a graphical user interface (see Fig. 4b);
an interventional medical device communicatively coupled to the ultrasound console (US Device and EM tracking system in Fig 4 also refer to Fig. 5)(Pg 759 Col. 1 l. 9-13 ; “A standard US probe was integrated with an EM FG to allow combined movement of the FG with real-time imaging to achieve (1) increased tracking accuracy for medical instruments are located near the center of the tracking volume” [The medical instruments being tracked by Marz are seen as an interventional medical device]),  
an ultrasound probe communicatively coupled to the ultrasound console (See Fig. 4a-b - US Device and EM Tracking system), the ultrasound probe including:
a probe housing (see Fig. 4a-b); 
an ultrasound transducer array mounted to the probe housing (Pg. 766 Col. 1 l.1-3; “constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”; Fig. 1 shows a ultrasound transducer array mounted to the probe housing) , the ultrasound transducer array configured to generate an ultrasound field-of-view volume (Page 761 Col. 1, line 1: “… the US image plane in the tracking volume…” see Fig. 5), the ultrasound field-of-view volume having a first Z-axis defined on a first centroid of the ultrasound transducer array ([the first Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array in Fig. 1. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face]); and
an electromagnetic locator field generator mounted to the probe housing of the ultrasound probe (field generator (FG) see Fig. 1) the electromagnetic locator field generator configured to generate an electromagnetic locator field volume (Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.” [Marz discloses an electromagnetic coil mounted to the probe housing configured to generate an electromagnetic locator field volume]),
and wherein the console (US Device and EM Tracking system) is configured to identify a location of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis (See Fig. 1 the second Z-axis would extended outwardly from the center of the electromagnetic field generator) of the electromagnetic locator field volume. (see Fig. 5 above-Needle Guidance System; Pg. 764 Col. 2 l.7-9; “It projects the path of the needle onto the image plane, which has been shown to be a helpful feature”; as well as Pg 759 Col. 1 l. 9-13 ; “A standard US probe was integrated with an EM FG to allow combined movement of the FG with real-time imaging to achieve (1) increased tracking accuracy for medical instruments are located near the center of the tracking volume”, For further information refer to the Abstract of Marz)
Marz fails to discloses, an interventional medical device having tracking element; and
an electromagnetic locator field generator that includes a plurality of electromagnetic coils that are mounted to the probe housing, the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume, the electromagnetic locator field volume having a second Z-axis defined on a second centroid of an arrangement of the plurality of electromagnetic coils, wherein collectively the ultrasound transducer array and the plurality of electromagnetic coils are mounted to the probe housing to configure the first Z-axis and the second Z-axis to coincide during calibration, 
and wherein the console is configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. 
However, Halmann discloses an interventional medical device (needle 90) having a tracking element (sensor 124; 0025; “The emitter 122 is configured to emit some type of energy and the sensor 124 is configured to detect the energy from the emitter 122. For example, the emitter 122 may be an electromagnetic filed generator or a magnetic sensor board and the sensor 124 may comprises one or more coils adapted to detect the strength and orientation of the magnetic field.”) to predict the needle path based on position data and display this predicted path on the ultrasound image (Abstract; “A method and apparatus of ultrasound guidance for interventional procedures involving a needle includes acquiring ultrasound data from a region of interest, positioning the needle with respect to the region of interest, displaying an image based on the ultrasound data”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the interventional medical device of Marz to include a tracking element as taught by Halmann. The motivation to do this would be yield predictable results such as tracking the path of a needle which can sense signals from an external device thus determining the location of the needle within the body.
The above noted combination teaches all the above except for: an electromagnetic locator field generator that includes a plurality of electromagnetic coils that are mounted to the probe housing, the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume, the electromagnetic locator field volume having a second Z-axis defined on a second centroid of an arrangement of the plurality of electromagnetic coils, wherein collectively the ultrasound transducer array and the plurality of electromagnetic coils are mounted to the probe housing to configure the first Z-axis and the second Z-axis to coincide during calibration, 
and wherein the console is configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. 
However, Petersen discloses, an electromagnetic locator field generator (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”) that includes a plurality of electromagnetic coils (0054; “coils 335a-335d”) that are mounted to the probe housing (see re-produced Fig. 3b below), the plurality of electromagnetic coils configured to generate an electromagnetic locator field volume (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor” [Petersen further discloses in Fig. 3b below a centroid of the electromagnetic locator field volume extending outwardly in a direction that aligns with the center of the probe face]), the electromagnetic locator field volume having a Z-axis defined on a centroid of an arrangement of the plurality of electromagnetic coils (see Fig. 3b below, [The arrangement of the coils facing the probe face has centroid which coincides with the probe face centroid. The arrow illustrated in fig. 3b below is defined as the Z-axis of the electromagnetic locator field volume since a magnetic field is an electric current that produces a field in all directions including the direction of the probe face. In addition, Peterson does not disclose any form of shielding that would prevent the magnetic field towards the Z-axis defined below]

    PNG
    media_image3.png
    238
    424
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the probe housing of Marz as modified to include the plurality of electromagnetic coils as taught by Petersen such that the centroids overlap. The motivation for this modification would yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, Marz as modified in view of Petersen discloses, the electromagnetic locator field volume having a second Z-axis on a second centroid of an arrangement of the plurality of electromagnetic coils, wherein collectively the ultrasound transducer array of Marz and the plurality of electromagnetic coils mounted to the probe housing as taught by Petersen would configured the first Z-axis and the second Z-axis to coincide during calibration, For instance, while the ultrasound transducer is scanning the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration.
Furthermore, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify US Device and EM tracking device, seen as a console, of Marz as modified to be configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. The motivation to do this modification would be to yield predictable results such as determining the location of an internal device that is registered within the same field of view volume of the ultrasound transducer array and electromagnetic field generator. Therefore, the modified combination references discloses wherein the console is configured to identify a location of the tracking element of the interventional medical device relative to the first Z-axis of the ultrasound field-of-view volume and the second Z-axis of the electromagnetic locator field volume. 

Regarding claim 15, Marz as modified discloses all the elements of claim 14, Marz as modified in view of Petersen discloses, wherein the plurality of electromagnetic coils is three electromagnetic coils (Petersen discloses in paragraph 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”).

Regarding claim 16, Marz as modified discloses all the elements of claim 15, Marz as modifed in view of Petersen discloses, wherein the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils])  that defines a plane that is parallel to a plane of the ultrasound transducer array. ([A person of ordinary skill in the art would be able to define a triangle between three electromagnetic coils that defines a plane parallel to the plane of the ultrasound transducer array since any plane passing through any part of the coils could be selected.]).

Regarding claim 17, Marz as modified discloses all the elements of claim 14, further Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer is located in the head portion, but fails to explicitly disclose the electromagnetic locator field generated is located in the head portion.  
It appears that the device of Marz in view of Petersen discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 14. Thus it appears that the device of Marz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein each of the ultrasound transducer array and electromagnetic locator field generator is located in the head portion. Further, the applicant has not discloses that the claim locations solves any stated problem or is for any particular purpose , indicating simply that “In one embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein each of the ultrasound transducer array and the electromagnetic locator field generator is located in the head portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz in view of Petersen to have a ultrasound transducer array and electromagnetic locator field generator located in the head portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 18, Marz as modified discloses all the element above in claim 14, Marz in view Petersen discloses, wherein the plurality of electromagnetic coils is three electromagnetic coils, and wherein the three electromagnetic coils are arranged in a triangle arrangement (Petersen discloses, see Fig. 3b; 0053; “The probe 300 may comprise one or more coils 335 such as for example one coil or two coils or three coils or four coils or any number of coils 335 greater than or equal to one.”; Petersen further discloses, 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [Petersen discloses the probe may comprises three coils]) that defines a plane that is non-parallel to a plane of the ultrasound transducer array ([A person of ordinary skill in the art would be able to draw a triangle between three electromagnetic coils to define a plane that is non-parallel to a plane of the ultrasound transducer array]).

Regarding claim 19, Marz as modified discloses all the element above in claim 18, Marz discloses,, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion, but fails to explicitly discloses the electromagnetic locator field volume in the handle portion.   
	It appears that the device of Marz in view of Petersen discloses an electromagnetic locator field volume within probe housing, refer to motivation above in claim 14. Thus it appears that the device of Marz in view of Petersen would operate equally well such that the ultrasound probe housing includes a handle portion and a head portion, and wherein the ultrasound transducer array is located in the head portion and the electromagnetic field generator is located in the handle portion. Further, the applicant has not discloses that the claim locations solves any stated problem or is for any particular purpose, indicating simply that “In another embodiment, the ultrasound probe housing may include a handle portion and a head portion, wherein the ultrasound transducer array is located in the head portion and the electromagnetic locator field generator is located in the handle portion…In each embodiment, a first Z-axis of the electromagnetic locator field volume may be axially aligned with a second Z-axis of the ultrasound field-of-view volume.” (specification pp. 0072). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the device of Marz in view of Petersen to have a ultrasound transducer array located in the head portion and the electromagnetic field generator is located in the handle portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over the cited references. 

Regarding claim 20, Marz as modified discloses all the element above in claim 14, Marz as modified in view of Petersen disclose, wherein the electromagnetic locator field generator includes a current driver circuit electrically coupled to each of the plurality of electromagnetic coils (Petersen discloses in paragraph 0055; “generating identical magnetic fields when a current is passed through the coils”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791